           Case 2:17-cv-03881-JPH Document 24 Filed 09/03/19 Page 1 of 18




CIPRIANI & WERNER, P.C.
Salvatore Vilardi, Esquire
Attorney ID# 84718
450 Sentry Parkway, Suite 200
Blue Bell, PA 19422
(610) 567-0700

KAREN MANERI                                   :
                                               :
            Plaintiff                          :   CIVIL ACTION
                                               :
      v.                                       :   NO: 2:17-cv-03881
                                               :
STARBUCKS CORPORATION                          :
                                               :
            Defendants                         :



                         MOTION FOR SUMMARY JUDGMENT OF
                         DEFENDANT STARBUCKS CORPORATION

       Defendant Starbucks Corporation, by and through its counsel, Cipriani & Werner, P.C.,

and Salvatore Vilardi, Esquire, files the within Motion for Summary Judgment and in support

thereof, asserts the following:

I.     PROCEDURAL STATUS

       1.        Plaintiff Karen Maneri filed a Civil Action Complaint in the Court of Common

Pleas of Philadelphia County, Pennsylvania, on August 9, 2017. A true and correct copy of

Plaintiff’s Complaint is attached hereto as Exhibit “A.”

       2.        Moving Defendant removed this matter to the United States District Court for the

Eastern District of Pennsylvania on August 29, 2017. See Notice of Removal hereto attached as

Exhibit “B.”

       3.        Moving Defendant subsequently filed an Answer with Affirmative Defenses, a

true and correct copy of which is hereto attached as Exhibit “C.”
         Case 2:17-cv-03881-JPH Document 24 Filed 09/03/19 Page 2 of 18




       4.      Discovery is complete and the matter is now ripe for summary judgment.

       5.      In conjunction with this Motion for Summary Judgment, Moving Defendant has

filed a Daubert Motion requesting that Plaintiff’s liability expert, Jeffrey C. Lolli, Ed.D., be

precluded from testifying at Trial. That Motion is hereby incorporated here in its entirety.

       6.      There is no genuine issue of fact, and Defendant Starbucks Corporation is entitled

to judgment as a matter of law.

II.    STATEMENT OF FACTS

       A.      Complaint

       7.      The Complaint alleges that on or about January 8, 2017, Plaintiff purchased tea

the Starbucks located at 851 West Lancaster Road in Devon, Pennsylvania, by way of the drive-

through window. See Exhibit “A,” ¶ 7.

       8.      Plaintiff received her beverage, placed it in the cup holder in the center console of

her vehicle, and then drove home - a trip lasting about four or so minutes. See Exhibit “A,” ¶¶ 8,

10 and 11.

       9.      Plaintiff avers that the lid on the cup of tea “unexpectedly and without notice of

warning, popped off” the cup, causing her to suffer a burn on the right calf. See Exhibit “A,” ¶

11.

       10.     Plaintiff’s Complaint asserts five causes of action: vicarious liability, negligence,

products liability, breach of warranty of merchantability and breach of warranty of fitness for a

particular purpose. See Exhibit “A.”

       B.      Plaintiff’s Liability Expert Report

       11.     Plaintiff produced a report from Jeffrey Lolli, Ed.D., which is hereto attached as

Exhibit “D.”
         Case 2:17-cv-03881-JPH Document 24 Filed 09/03/19 Page 3 of 18




        12.     Lolli, generally, expresses three opinions with respect to Moving Defendant and

Plaintiff’s incident:

                1.      the tea served to Plaintiff on the date of the subject incident was
                        excessively hot;

                2.      the cup at issue should not have double-cupped Plaintiff’s hot tea as
                        double cupping prevents the store partner from insuring that the lid was
                        properly secured; and

                3.      Plaintiff’s conduct did not contribute to her injuries.

See Exhibit “D.”

        13.     As discussed in greater detail in Moving Defendant’s Daubert Motion, Lolli is

unqualified to express the opinions within his report. Moreover, he fails to identify applicable

and appropriate industry standards. He fails to support his opinions with facts of record.

        C.      Plaintiff’s Testimony

                1.      Plaintiff Was Aware That Her Beverage Was Served Hot

        14.     Plaintiff acknowledged that she ordered and expected to be served hot tea. She

testified as follows:

                Q.      Ma’am, you alleged in your complaint that the tea was too hot or
                        that – excuse me—that Starbucks failed to warn you that the tea
                        was hot. Is it fair to say that you were already aware of the fact
                        that the tea was hot before the day of this accident?

                A.      It’s hot tea, so –

                Q.      Okay.

                A.      I – I’m confused. It’s hot tea. I ordered hot tea. It’s going to be
                        hot, so I’m not really…

                Q.      So on the date of the accident when this tea was hot, you weren’t
                        surprised by that fact?

                A.      That it was hot tea because I ordered it?
           Case 2:17-cv-03881-JPH Document 24 Filed 09/03/19 Page 4 of 18




                Q.     Right.

                A.     Yeah.

                Q.     Okay. Alright.

                A.     I didn’t order iced tea. I ordered hot tea.

A true and correct copy of Plaintiff’s deposition transcript is hereto attached as Exhibit “E.” See

pgs, 24-25.


          15.   Moving Defendant provided warnings at the time of purchase that the

contents of the cup were extremely hot. Photographs of said warnings have been hereto

attached as Exhibit “F.”

          16.   The lid, affixed to the hot beverage served to Plaintiff, states: “CAUTION

CONTENTS HOT.” See Exhibit “F.”

          17.   The cup itself includes a warning which states that the contents thereof are

“extremely hot.” See Exhibit “E.”

          18.   With respect to her interaction with store personnel, Plaintiff had very

little recollection of the particulars, especially with respect to her own handling of the cup

of tea.

          19.   For instance, she did not recall the position of the cup when she received it

from the store partner. She testified as follows:

                Q.     Do you remember where the exchange was?

                A.     I mean, my window probably somewhere between my window and
                       their window but I don't recall exactly where the hand off took
                       place.

See Exhibit “E”, pg. 33

          20.   In terms of taking possession of the tea, Plaintiff testified as follows:
         Case 2:17-cv-03881-JPH Document 24 Filed 09/03/19 Page 5 of 18




               Q.      Okay. And when you reached for the tea, did you reach with your
                       left hand or your right?

               A.      I don't recall.

               Q.      Okay. Do you remember if you had to stretch out to get it?

               A.      I don't remember.

               Q.      Okay. Do you remember how he handed it to you?

               A.      No. I don't remember.

               Q.      Okay. I'll ask the follow -- I think I know the answer but I'll ask
                       anyway.

               A.      Yeah.

               Q.      Do you remember if he handed it to you with one hand or two
                       hands?

               A.      Yeah. I totally don't remember that.

See Exhibit “E”, pg. 33-34.

       21.     Plaintiff testified that she could not recall whether she had to transfer the cup from

one hand to the other in order to transport it from the window of her vehicle to the cup holder in

the center console. She testified:

               Q.      Okay. Do you have any recollection as to whether you had to
                       transfer the drink from your left hand to your right hand?

               A.      I don't recollect.

               Q.      And do you remember placing the cup in the cup holder that day?

               A.      I did put the cup in the cup holder that day.

               Q.      Okay.· And did you do so with your left –

               A.      I don't recall.

See Exhibit “D”, pg. 36.
         Case 2:17-cv-03881-JPH Document 24 Filed 09/03/19 Page 6 of 18




        22.      She testified further regarding this issue, noting once again her lack of

recollection:

                 Q.     Okay. I'll re-ask the question. You know for a fact that the cup
                        ended up in the cup holder, right?

                 A.     Yes.

                 Q.     Okay. Do you know whether you placed it in the cup holder with
                        your right, your left, or with two hands, or something else?

                 A.     I do not recall.

See exhibit “E”, pgs. 36-37.

        23.      Plaintiff made no observations of the cup and lid prior to the incident that support

her claim that the lid was not properly affixed. She testified as follows:

                 Q.     When you have -- when you took first possession of the cup, you
                        didn't see anything that would indicate to you that the lid would
                        loose?

                 A.     I didn't look at it. So I don't -- I handed it, put it in the cup holder,
                        and I was driving. So I wasn't looking at the cup at the time.

                 Q.     Okay. I understand that you weren't looking at the cup. Did you
                        have any sense at all, in anyway --

                 A.     I didn't.

                 Q.     Whether physical or otherwise, that the lid was on there loose?

                 A.     Never dawned on me look at it.

See Exhibit “E”, pg. 81.

        24.      The cup was received and placed in the cup holder without issue. Plaintiff did not

recall any tea on the sides of the cup which would indicate that the lid was not properly affixed.

She testified:

                 Q.     When you put the cup in the cup holder, did you have any trouble
                        doing that?
         Case 2:17-cv-03881-JPH Document 24 Filed 09/03/19 Page 7 of 18




               A.      No.

               Q.      Any tea spill onto your hand as you're putting the cup in the cup
                       holder.

               A.      I don't recall. I don't recall if it came out of the little lip. I have no
                       idea.

               Q.      So putting aside what may have come out of that little lip --

               A.      I don't recall.

See Exhibit “E”, pgs. 81-82.

       25.     Plaintiff did not recall any tea spilling from the cup between the time she

received it to the time she placed it in the cup holder:

               Q.      So you told me earlier that you put the cup in the cup holder and
                       you didn't remember which hand it was. I'm going to take that just
                       to the next step, which is, while you're putting the cup in the cup
                       holder, do you recall any tea spilling out of the sides between the
                       lid and the cup?

               A.      I honestly don't recall if any tea spilled or dripped down, I just
                       don't.

               Q.      Do you remember if there's any tea along the side of the cup when
                       they handed it to you?

               A.      I don't know. I mean, I...

               Q.      Do you recall that when you put the cup in the cup holder and
                       pulled your hand away, whether your hand was completely dry or
                       wet?

               A.      I don't recall.

See Exhibit “E”, pgs. 83-84.

       26.     Plaintiff testified that she did not know when the lid came off the cup during her

drive home:
         Case 2:17-cv-03881-JPH Document 24 Filed 09/03/19 Page 8 of 18




               Q.      Okay. Do you know if it popped off while you were still -- before
                       you entered your driveway or after

               A.      I don't recall.

See Exhibit “E”, pg. 47.

               Q.      -- just so we have it on the record, do you know what point during
                       your drive the cup lid came out off?

               A.      I don't know exactly what -- I didn't notice until I felt the pain.

               Q.      Okay. And you didn't feel the pain until you were in your
                       driveway?

               A.      Correct.

See Exhibit “E”, pgs. 84-85.

       27.     Plaintiff has no facts to support her claim that the subject incident occurred as a

result of the acts or omissions of any Starbucks store partner.

II.    SUMMARY JUDGMENT STANDARD

       28.     Federal Rule of Civil Procedure 56 provides:

               (a)     MOTION FOR SUMMARY JUDGMENT OR PARTIAL SUMMARY
                       JUDGMENT. A party may move for summary judgment, identifying
                       each claim or defense — or the part of each claim or defense — on
                       which summary judgment is sought. The court shall grant
                       summary judgment if the movant shows that there is no genuine
                       dispute as to any material fact and the movant is entitled to
                       judgment as a matter of law. The court should state on the record
                       the reasons for granting or denying the motion.

F.R.C.P. 56.

       29.     Summary judgment is proper when “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” Fed. R. Civ. P. 56(c).
         Case 2:17-cv-03881-JPH Document 24 Filed 09/03/19 Page 9 of 18




       30.     The moving party bears the initial burden of demonstrating that there is no

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322-24 (1986). A fact is

‘material’ if it “might affect the outcome of the suit under the governing law.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An issue is “genuine” if there is sufficient

evidence from which a jury could find in favor of the non-moving party. Id. at 248-49.

       31.     Once the moving party carries this initial burden, the non-moving party must

“come forward with specific facts showing there is a genuine issue for trial.” Matsushita Elec.

Indus. Co., supra, 475 U.S. at 587.

IV.    LEGAL ARGUMENT

       A.      Plaintiff Requires Expert Testimony to Establish Liability

       32.     Plaintiff’s claims are such that in the absence of expert testimony, she will be

incapable of meeting her burden of proof as to any cause of action.

       33.     Plaintiff claims that Moving Defendant failed to adhere to industry standards.

She, therefore, requires an expert to testify as to the existence and scope of those standards, and

then address why or how Moving Defendant failed to meet those standards.

       34.     Plaintiff claims that the cup, lid, or both were improperly designed or

manufactured. Standards relating to the design and manufacture of cups for commercial use are

beyond the ken of knowledge of the average layperson.

       35.     Moving Defendant has filed a Daubert Motion requesting that this Honorable

Court preclude Plaintiff’s liability expert, Jeffrey C. Lolli, Ed.D., from testifying at Trial as he is

unqualified to express the opinions in his report, as he fails to identify the applicable industry

standards, and fails to support his opinions with facts of record.
        Case 2:17-cv-03881-JPH Document 24 Filed 09/03/19 Page 10 of 18




       36.     In the event that Motion is granted, Plaintiff will be unable to establish her burden

of proof. As such, summary judgment in favor of Moving Defendant would be appropriate.

       B.      Plaintiff Cannot Establish a Breach of Duty in Support of Her Negligence
               Claim

       37.     Count I of the Complaint alleges vicarious liability.        There is no basis for

recovery under a theory of vicarious liability unless Plaintiff can establish that Moving

Defendant’s committed tortious acts or omissions and those acts or omissions resulted in

Plaintiff’s injuries. See Exhibit “A.”

       38.     Count II of the Complaint alleges negligence. See Exhibit “A.”

       39.     To recover under a negligence theory, Plaintiff must establish the following

elements: (1) a duty or obligation recognized by the law that requires an actor to conform his

actions to a standard of conduct for the protection of others against unreasonable risks; (2) failure

on the part of the defendant to conform to that standard of conduct, i.e., a breach of duty; (3) a

reasonably close causal connection between the breach of duty and the injury sustained; and (4)

actual loss or damages that result from the breach.” Gutteridge v. A.P. Green Servs., 804 A.2d

643 (Pa. Super. 2002).

       40.     As per the Complaint, and with the support of her liability expert’s opinions, it

appears that Plaintiff is pursing two theories: that the tea was served to Plaintiff at an extreme

temperature and that the store partner (employee) who prepared her beverage should not have

double cupped her drink as double-cupping (nesting one cup within a second cup) prevents the

store partner from insuring that the lid is securely affixed to the cup. See Exhibits “A” and “D.”

       41.     Neither theory is viable here as discussed further below.
         Case 2:17-cv-03881-JPH Document 24 Filed 09/03/19 Page 11 of 18




                1.       Excessive Heat is Not a Viable Theory of Recovery

        42.     Lolli, Plaintiff’s liability expert, claims that the tea served to Plaintiff was

excessively hot. See Exhibit “D.”

        43.     Lolli cites testimony from store partners indicating that tea is brewed at a

temperature of approximately 190 degrees Fahrenheit; and that the brewers at the subject

location are pre-set to heat water to that temperature. See Exhibit “D.”

        44.     Lolli acknowledges in his report that he does not know the temperature of the tea

served to Plaintiff on the date of the incident.

        45.     Moreover, he fails to identify any industry standards, let alone identify industry

standards violated by Moving Defendant.

        46.     Lolli’s opinion that the tea was excessively hot is unsupported either by the

“standards” he cites, nor by way of any testimony secured during the course of discovery.

        47.     Lolli’s opinion is also contrary to the numerous legal decisions throughout the

country which acknowledge that certain beverages are, by their very nature served at

temperatures exceeding 190 degrees Fahrenheit. As such, merely claiming that a hot beverage is

“too hot”, is insufficient to establish liability.

        48.     For instance, in the matter of Huppe v. Twenty-First Century Restaurants of

America, Inc., 130 Misc.2d 736, 497 N.Y.S.2d 306 (Sup. Ct. Broome 1985), aff’d 116 A.D.2d

797, 498 N.Y.S.2d 332 (3d Dep’t 1986), a New York appellate court provided the following

sentiment which has been echoed by courts in multiple other states1:



1
  See McMahon v. Bunn-O-Matic Corporation et. al., 150 F.3d 651 (7th Cir. 1998); Wurtzel v.
Starbucks Coffee Company, 257 F. Supp. 2d 520, 527 (E.D.N.Y. 2003); McCroy v. Coastal
Mart Inc., et. al., 207 F. Supp. 2d 1265 (D. Kan. 2002); Gessman v. Superamerica Group, Inc.,
1998 U.S. Dist. Lexis 22940, *13-14, *22 (D. Ohio 1998); Lamkin v. Braniff Airlines, Inc., 853
F. Supp. 30, 32 (D. Mass. 1994); Fung-Yee Ng v. Barnes and Nobles, Inc., 308 A.D.2d 340, 764
        Case 2:17-cv-03881-JPH Document 24 Filed 09/03/19 Page 12 of 18




              [T]he fact that the coffee was hot enough to cause injury if not
              properly handled does not mean that it was defective or negligently
              served. Where, as here, a product by its very nature has a
              dangerous attribute, liability is imposed only when the product has
              an attribute not reasonably contemplated by the purchaser or is
              unreasonably dangerous for its intended use.

              Since plaintiffs clearly intended to purchase hot coffee and since
              coffee is customarily served and intended to be consumed as a hot
              beverage, plaintiffs must present evidentiary facts establishing that
              the coffee served by defendant was defective or unreasonably
              dangerous by virtue of being hotter that it should have been.
              Plaintiffs have wholly failed to meet this burden. They merely
              make the conclusory allegation that the coffee was “super heated”
              and “too hot” …Since plaintiffs have failed to show that the coffee
              was so hot that it exceeded the reasonable or customary standards
              for such a product, there is no evidence from which a trier of fact
              could conclude that the coffee was defective, unreasonably
              dangerous or negligently served.

497 N.Y.S.2d at 308, (citing Robinson v. Reed-Prentice Div. of Package Mach. Co., 49 N.Y.2d

471, 479, 426 N.Y.S.2d 717, 720, 403 N.E.2d 440 (1980)).

       49.    For these reasons, claims that a hot beverage was served “too hot” are regularly

and summarily dismissed.       See Olliver v. Heavenly Bagels, Inc., 189 Misc.2d 125, 729

N.Y.S.2d 611 (Sup. Ct. Nassau 2001); Huppe v. Twenty-First Century Restaurants of America,

Inc., 130 Misc.2d 736, 497 N.Y.S.2d 306 (Sup. Ct. Broome 1985), aff’d 116 A.D.2d 797, 498

N.Y.S.2d 332 (3d Dep’t 1986); McMahon v. Bunn-O-Matic Corporation et. al., 150 F.3d 651,

659 (7th Cir. 1998), Holowaty v. McDonald’s, et. al., 10 F. Supp. 2d 1078, 1083 (D. Minn.

1998); Barnett v. Leiserv, Inc., 968 F. Supp. 690 (N.D. Ga. 1997); Greene v. Boddie-Noell

Enterprises, Inc., 966 F. Supp. 416, 418 (W.D. Va. 1997); Lamkin v. Braniff Airlines, Inc., 853

F. Supp. 30, 32 (D. Mass. 1994).

N.Y.S.2d 183 (1st Dep’t 2003); Olliver v. Heavenly Bagels, Inc., 189 Misc.2d 125, 729
N.Y.S.2d 611 (Sup. Ct. Nassau 2001); and Martinelli v. Custom Accessories, Inc., et al., 14 Mass
L. Rptr. 601 (Mass. Super. 2002); Oubre v. E-Z Serve Corporation, et. al., 713 So.2d 818, 820-
21 (Ct. of App. 5th Cir. La. 1998).
         Case 2:17-cv-03881-JPH Document 24 Filed 09/03/19 Page 13 of 18




        50.     Plaintiff testified that she ordered and expected to receive hot tea – the same hot

tea she had repeatedly and regularly purchased at the subject Starbucks.

        51.     Plaintiff has failed to present this Honorable with any objective basis to support

her claim that the tea served to her on the date of the subject incident was so hot as to permit

recovery, contrary to the litany of cases which hold otherwise.

        52.     There are no material distinguishing facts that would separate the instant matter

from the decisions in the cases cited herein dismissing claims that a hot beverage was “too hot.”

        53.     Moving Defendant respectfully requests that this Honorable Court dismiss any

that premised on the argument that the tea was served “too hot” or at a temperature that exceeds

industry standards.

                2.      No Basis to Claim Double Cupping Causing Plaintiff’s Alleged
                        Injuries

        54.     Plaintiff’s liability expert, Lolli, opines that double-cupping a hot beverage

impairs the store partner’s ability to insure that the lid is properly affixed to the cup.

        55.     Lolli lacks the requisite education, training and experience to express those

opinions as there is nothing in his curriculum vitae indicating he has ever worked in a similar

environment, nor performed similar tasks.

        56.     Lolli’s opinions on the subject are his own. He cites no industry standards, nor

any materials that support his opinion that double cupping complicates the process by which a lid

is affixed to the cup. See Exhibit “D.”

        57.     He appears to have conducted no testing to determine the viability of his opinions.

See Exhibit “D.”
         Case 2:17-cv-03881-JPH Document 24 Filed 09/03/19 Page 14 of 18




        58.     He fails to cite any evidence of record to support his opinion, likely because the

three store partners who provided deposition testimony indicated that they had no trouble

affixing a lid to a double cup. See Exhibit “D”; see also Moving Defendant’s Daubert Motion.

        59.     Plaintiff has not presented any objective, admissible evidence to support her

theory that the subject incident was the result of the barista double-cupping her drink.

        60.     Plaintiff cannot establish the requisite elements of negligence and as such, Count I

and II of the Complaint should be dismissed with prejudice.

        C.      No Evidence to Support Plaintiff’s Products Liability Claim

        61.     Count III of the Complaint asserts a products liability claim, seemingly attacking

every aspect of the tea sold to Plaintiff.

        62.     Plaintiff alleges that the tea was served “at a temperature far too hot for a person

to drink . . .” See Exhibit “A”, ¶35.

        63.     Plaintiff alleges that the lid failed to remain affixed to the cup, “causing the

container to suffer structural failure . . .” See Exhibit “A”, ¶36.

        64.     The Complaint alleges that the warnings on the cup were insufficient. See Exhibit

“A”, ¶37.

        65.     ¶38 alleges that the lid was defective although the nature of the defect is

undefined. See Exhibit “A”, ¶38.

        66.     Plaintiff’s product liability claim relating to the temperature of the tea is

unsupported, as discussed in greater detail above.

        67.     Plaintiff has failed to present this Honorable Court with evidence or expert

opinion regarding the design or manufacture of the lid, or any evidence of structural failure of

the cup and lid at issue.
        Case 2:17-cv-03881-JPH Document 24 Filed 09/03/19 Page 15 of 18




       68.       While Plaintiff claims that the warnings were insufficient, Plaintiff failed to

produce an expert opinion addressing the warnings. Moreover, Plaintiff herself has testified that

she was aware that the tea was hot.

       69.       A party pursuing a products liability claim, must “ . . . prove, first, that the

product was defective. Second, that if a defect existed when it left the hands of the defendant,

that is, left the process by which it was produced at the defendant’s plan. And three, that the

defect caused the harm.” Tincher v. Omega Flex, 628 Pa. 296, 315 (2014).

       70.       Plaintiff has failed to establish that the product – whether the tea, cup or lid -–

was defective.

       71.       For those reasons, Count III of Plaintiff’s Complaint alleging products liability

must be dismissed.

       D.        No Evidence That The Product Was Below Commercial Standards

       72.       Count IV of the Complaint alleges breach of warranty of merchantability. See

Exhibit “A.”

       73.       Under Pennsylvania law, this cause of action “arise[s] by operation of law and

serve[s] to protect buyers from loss where the goods purchased are below commercial

standards.” Altronics of Bethlehem, Inc. v. Repco, Inc., 957 F.2d 1102, 1105 (3d Cir. 1992).

       74.       Goods subject to this warranty must be “fit for the ordinary purposes for which

such goods are used.” 13 Pa. Cons. Stat. Ann. § 2314(b)(3).

       75.       To meet her burden of proof, Plaintiff Maneri must establish that the product was

defective which requires evidence that: (1) the product malfunctioned, (2) that plaintiff used the

product as intended or reasonably by the manufacturer, and (3) and the absence of secondary
         Case 2:17-cv-03881-JPH Document 24 Filed 09/03/19 Page 16 of 18




causes. Altronics of Bethlehem, 957 F.2d at 1105; see also Penns Crossing Builders v. Jeld-

Wen, Inc., Civil Action No. 10–3967, 2011 WL 4528384, at *7 (E.D. Pa. Sept. 30, 2011).

        76.     There is no evidence that Moving Defendant designed or manufactured the cup

and lid at issue.

        77.     Plaintiff failed to establish that the tea, cup and lid individually, or as a group,

malfunctioned. As discussed in greater detail in the Daubert Motion, Plaintiff cannot establish

that the temperature of the tea exceeded or varied from industry standards, and there is no

evidence that double cupping contributed to the subject incident.

        78.     Plaintiff cannot establish the requisite elements of breach of warranty of

merchantability, and as such, Count IV of the Complaint must be dismissed.

        E.      Plaintiff Has Not Identified a Particular Purpose

        79.     Count V of Plaintiff’s Complaint alleges breach of warranty of fitness for a

particular purpose. See Exhibit “A.”

        80.     UCC §2-315, addressing the standard for this cause of action, provides: “Where

the seller at the time of contracting has reason to know any particular purpose for which the

goods are required and that the buyer is relying on the seller's skill or judgment to select or

furnish suitable goods, there is unless excluded or modified under the next section an implied

warranty that the goods shall be fit for such purpose.” See UCC § 2-315.

        81.     In Pennsylvania, an implied warranty of fitness for a particular purpose is

breached when a “seller”, on whose skill and judgment a buyer relies and who has reason to

know, at the time of contracting, the particular purpose for which the goods are required, fails to

provide goods that perform to the specific use contemplated by the buyer. Gall v. Allegheny

County Health Department, 521 Pa. 68, 555 A.2d 786 (1989).
        Case 2:17-cv-03881-JPH Document 24 Filed 09/03/19 Page 17 of 18




       82.     A particular purpose differs from an ordinary purpose. Id.; see also UCC §2-315.


       83.     13 Pa.C.S.A. §2-315 provides that where the seller at the time of contracting has

reason to know:


               1.      any particular purpose for which the goods are required; and


               2.      that the buyer is relying on the skill or judgment of the seller to
                       select or furnish suitable goods

there is an implied warranty that the goods shall be fit for such purpose. See also Oppenheimer

v. York International, 2002 WL 31409949 (Pa.Com.P. 2002)


       84.     Comment 2 of the statute provides:

               2.      A “particular purpose” differs from the ordinary purpose for which
                       the goods are used in that it envisages a specific use by the buyer
                       which is peculiar to the nature of his business whereas the ordinary
                       purposes for which goods are used are those envisaged in the
                       concept of merchantability and go to uses which are customarily
                       made of the goods in question . . .

       85.     The Complaint in the instant matter fails to identify a “particular purpose.”

Rather, the Complaint identifies ordinary purposes for which a cup and lid are typically utilized.

       86.     The Complaint identifies the “particular purpose” as follows: “grasping, handling,

transporting in Plaintiff’s car and consumption in Plaintiff’s car and home.” See Exhibit “A.”

       87.     There is nothing in the Complaint that identifies a purpose other than a normal

purpose for which a cup and lid are utilized.

       88.     Moreover, there is no evidence of record that Plaintiff communicated a particular

purpose to the barista, or that she received advice or direction from a barista regarding the

suitability of the cup or lid for the alleged “particular purpose.”
         Case 2:17-cv-03881-JPH Document 24 Filed 09/03/19 Page 18 of 18




        89.     As there is no factual or legal basis to support Count V of Plaintiff’s Complaint

alleging breach of warranty of fitness for a particular purpose, that cause of action must be

dismissed.

        WHEREFORE, Moving Defendant Starbucks Corporation respectfully requests that this

Honorable Court enter an Order dismissing Plaintiff’s claims against Starbucks Corporation, in

their entirety, with prejudice.




                                             Respectfully submitted,

                                             CIPRIANI & WERNER, P.C.

                                      By:    __/s/ Salvatore A. Vilardi___________
                                             Salvatore Vilardi, Esquire
                                             PA ID# 84718
                                             Danielle Van Buren, Esquire
                                             PA ID# 325776
                                             450 Sentry Parkway, Suite 200
                                             Blue Bell, PA 19422
                                             (610) 567-0700 telephone
                                             (610) 567-0712 facsimile
                                             Attorneys for Defendant
                                             Starbucks Corporation
        Date: 9/3/2019
